DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 66 is objected to because of the following informalities:  claim 66, line 3, “number of samples for fining” should be corrected to “number of samples for finding”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 62-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 62, 80, and 81 recite the limitation, “magnitude, phase, and frequency variables” and “for each variable”. It is unclear from the language of the limitation if variables is defined as just “frequency variables” or is variables referring to magnitude, phase, and frequency. This 
Claims 62, 80, and 81 recite the limitation, “estimating the dynamic state of the generator using at least a subset of the estimated magnitude, phase, and frequency variables of the voltage and current”. The limitation “a subset” is indefinite, because it is unclear what combinations of magnitude, phase, and frequency constitute a subset. As an example using the theorem “the empty set is a subset of every set”, as currently claimed “a subset” does not require any elements to be a subset of magnitude, phase, and frequency. More information on claiming alternative limitations can be found in MPEP 2173.05(h).
Claim 68, recites the limitation “are utilized as pseudo-inputs, and are provided in differential equations of the state estimator”. It is unclear from the language of the limitation if the state estimator needs to be a differential equation or are the variables input into the state estimator in the form of a differential equation. This rejection could be overcome by clarifying what needs to be a differential equation. For example, “wherein the estimated magnitude of the voltage and the estimated frequency of the voltage and associated voltage variances are inputs to the state estimator, and are provided in the form of differential equations to the state estimator”.
Claims 71, 73, and 75, recite the limitation “are inputs to the state estimator and are used in differential equations of the state estimator”. It is unclear from the language of the limitation if the state estimator needs to be a differential equation or are the variables input into the state estimator in the form of a differential equation. This rejection could be overcome by clarifying what needs to be a differential equation. For example, “wherein the estimated in the form of differential equations to the state estimator”.
Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 62-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.
 
With respect to claim 62 the limitations:
estimating magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT;
calculating a power variable and associated power variance based on the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable; and 
estimating the dynamic state of the generator using at least a subset of the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated 
	These limitations are directed to an Abstract idea and would fall within the “Mental Processes” and “Mathematical Concepts” groupings of Abstract ideas. The above portions of the claim constitutes an abstract idea because it is analogous to other ideas identified as abstract ideas in court decisions or support for the interpretation can be found in the Applicant’s Specification. In particular, referring to the MPEP 2106.04, the claim limitations are analogous to:
“a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group. V Alstom, S.A., 830 F.3d 1350, 1353-54, 199 USPQ2d 1739, 1741-42 (Fed Cir. 2016).”

Accordingly , the claim recites an Abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claim do not impose any meaningful limits on practicing the abstract idea recited in the preceding claim. In particular, the claim recites the additional elements of:
“a generator in a power system”. Which is recited at such a high level of generality that it amounts to no more than generally linking the use of the judicial 
“receiving measured voltage and current analog signals associated with the generator” and “sampling the received measured signals to voltage and current discrete signals”. Do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra-solution activity to the judicial exception, i.e. data gathering.

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.


Fan et al. (US 10103666 B1); Premerlani et al. (US 6141196 A); and Miao et al. (US 10234508 B1).
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “a generator in a power system”, “receiving measured voltage and current 
Independent claims 80 and 81 are also held to e patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claims 80, and 81 recite the additional elements of:
“a transceiver”, “a processor”, and “a computer readable medium”.
These limitations are recited at a high-level of generality such that it is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Dependent claims 63-79 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 63-79 further limit the abstract idea with an abstract idea, such as “Mental process” and “Mathematical concept”, and thus the claims are still directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 62, 65-66, 76, and 78-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Patent No. 10,103,666) in view of Agrez (Agrez, Dusan. "Improving phase estimation with leakage minimization." IEEE Transactions on Instrumentation and Measurement 54.4 (2005): 1347-1353.).

Regarding claim 62. Fan teaches:
A method for Dynamic State Estimation, DSE, of an operational state of a generator in a power system (See Col. 3, lines 45-48. State estimation for a synchronous generator model.), the method comprising: 
(See Col. 1, lines 26-34. Phasor measurement units … provide voltage and current phasors as well as frequency.); 
sampling the received measured signals to voltage and current discrete signals (See Col. 1, lines 26-34. High density sampling rate up to 60 Hz.);
calculating a power variable and associated power variance based on the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable (See Fig. 5, Fig. 8, Fig. 11; Col. 10, Equation (19); and Col. 10, lines 45-59. Mechanical power input (Pm). P is the co-variance matrix of the state variables, … and P0 is the initial estimate of the co-variance matrix P. Q is the co-variance matrix of the process noise.) ; and 
estimating the dynamic state of the generator using at least a subset of the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable, and the calculated power variable and the associated power variance using a state estimator (See Fig. 5; Col. 4, lines 5-20; Equations (1)-(2); and Col. 10, lines 23-25. δ(t) is the rotor angle. X(t) is the vector of state variables, v(t) is the vector of input variables, ω(t) is additive measurement noise. Co-variance of Pxk. PMU data for V, θ, P, and Q can be used as an input-output for Kalman filtering.).
Fan is silent as to the language of:
estimating magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT.

estimating magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT (See Pg. 1347, paragraph 1: To estimate parameters of the time-dependent signals, containing any periodicity, it is most suitable to use a transformation of the signal in the frequency domain. For sampled signals, discrete Fourier transformation (DFT) is generally used. The basic parameters of periodicity are frequency of the energy kernel fm, amplitude of the frequency main lobe Am, and phase ϕm.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan wherein estimating magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT such as that of Agrez. Fan and Agrez are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Agrez teaches, “To estimate parameters of the time-dependent signals, containing any periodicity, it is most suitable to use a transformation of the signal in the frequency domain. For sampled signals, discrete Fourier transformation (DFT) is generally used” (See Pg. 1347, para. 1). One of ordinary skill would have been motivated to modify Fan, because a discrete Fourier transform was known to be most suitable for estimating magnitude, phase, and frequency of the voltage and current, as recognized by Agrez.

Regarding claim 65. Fan is silent as to the language of:
The method of claim 62, 
wherein the sampling further comprises multiplying the voltage and current discrete signals with a window function.
Nevertheless Agrez teaches:
wherein the sampling further comprises multiplying the voltage and current discrete signals with a window function (See Page 1347, paragraph 2: The DFT of the windowed signal w(k) * g(k) on sampled points (1) at the spectral line is given by 
    PNG
    media_image1.png
    83
    477
    media_image1.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan wherein the sampling further comprises multiplying the voltage and current discrete signals with a window function such as that of Agrez. Fan and Agrez are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Agrez teaches, “The Hanning window has better behavior in the reduction of systematic errors.” (See Pg. 1353, paragraph 4). One of ordinary skill would have been motivated to modify Fan, because using the known technique of multiplying the voltage and current by a window function would help to reduce the systematic errors, as recognized by Agrez.

Regarding claim 66. Fan is silent as to the language of:

wherein the multiplying with the window function further comprises multiplying according to

    PNG
    media_image2.png
    68
    554
    media_image2.png
    Greyscale
, 
where Z is a DFT of a product of Y and h, N denotes total number of samples for finding the DFT, k denotes a discrete sample, Y denotes a sinusoidal signal with harmonics and noise, h is a window function, W is a DFT of the window function, f is the frequency of Y's fundamental component in Hz, fs is a sampling frequency for DFT in Hz, and λ∈{0, 1, . . . , (N−1)}.
Nevertheless Agrez teaches:
wherein the multiplying with the window function further comprises multiplying according to

    PNG
    media_image2.png
    68
    554
    media_image2.png
    Greyscale
, 
where Z is a DFT of a product of Y and h, N denotes total number of samples for finding the DFT, k denotes a discrete sample, Y denotes a sinusoidal signal with harmonics and noise, h is a window function, W is a DFT of the window function, f is the frequency of Y's fundamental component in Hz, fs is a sampling frequency for DFT in Hz, and λ∈{0, 1, . . . , (N−1)} (See Page 1347, Section: I. Introduction. 
    PNG
    media_image1.png
    83
    477
    media_image1.png
    Greyscale
, where θm is the component frequency related to the based frequency resolution. Δf = 1/NΔt. 
    PNG
    media_image3.png
    57
    423
    media_image3.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan wherein the multiplying with the window function further comprises multiplying according to

    PNG
    media_image2.png
    68
    554
    media_image2.png
    Greyscale
, 
where Z is a DFT of a product of Y and h, N denotes total number of samples for finding the DFT, k denotes a discrete sample, Y denotes a sinusoidal signal with harmonics and noise, h is a window function, W is a DFT of the window function, f is the frequency of Y's fundamental component in Hz, fs is a sampling frequency for DFT in Hz, and λ∈{0, 1, . . . , (N−1)} such as that of Agrez. Fan and Agrez are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Agrez teaches, “The Hanning window has better behavior in the reduction of systematic errors.” (See Pg. 1353, paragraph 4). One of ordinary skill would have been motivated to modify Fan, because using the known technique of multiplying the voltage and current by a window function would help to reduce the systematic errors, as recognized by Agrez.

Regarding claim 76. Fan teaches:
The method according to claim 62, 
(See Col. 7, lines 20-25; and Col. 7, lines 60-65. Equation (14): reactive power (Qg).).

Regarding claim 78. Fan is silent as to the language of:
The method according to claim 62, 
wherein the DFT is an interpolated DFT.
Nevertheless Agrez teaches:
wherein the DFT is an interpolated DFT (See Page 1347, Abstract: interpolated discrete Fourier transform (DFT).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan wherein the DFT is an interpolated DFT such as that of Agrez.  Fan and Agrez are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Agrez teaches, “In this paper, we have pointed out the advantages of the DFT interpolations for the phase estimation. Interpolations where the long-range leakage is considered decrease systematic effects” (See Page 1353, VI. Conclusion). One of ordinary skill would have been motivated to modify Fan, because using the known technique of an interpolated DFT would have helped to decrease systematic effects, as recognized by Agrez.

Regarding claim 79. Fan teaches:
The method according to claim 62, 
(See Col. 2, lines 39-45: Unscented Kalman filter.).

Regarding claim 80. Fan teaches:
An apparatus for Dynamic State Estimation, DSE, of an operational state of a generator in a power system (See Col. 3, lines 45-48. State estimation for a synchronous generator model.), the apparatus comprising: 
a transceiver to receive measured voltage and current analog signals associated with the generator (See Col. 1, lines 26-34. Phasor measurement units … provide voltage and current phasors as well as frequency.); 
a processor to sample the received measured signals to voltage and current discrete signals (See Fig. 16; and Col. 1, lines 26-34. Processor(s) 1012. High density sampling rate up to 60 Hz.); 
the processor to calculate a power variable and associated power variance based on the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable (See Fig. 5, Fig. 8, Fig. 11; Col. 10, Equation (19); and Col. 10, lines 45-59. Mechanical power input (Pm). P is the co-variance matrix of the state variables, … and P0 is the initial estimate of the co-variance matrix P. Q is the co-variance matrix of the process noise.); and 
the processor to estimate the dynamic state of the generator using at least a subset of the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable, and the calculated power variable (See Fig. 5; Col. 4, lines 5-20; Equations (1)-(2); and Col. 10, lines 23-25. δ(t) is the rotor angle. X(t) is the vector of state variables, v(t) is the vector of input variables, ω(t) is additive measurement noise. Co-variance of Pxk. PMU data for V, θ, P, and Q can be used as an input-output for Kalman filtering.).
Fan is silent as to the language of:
the processor to estimate magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT.
Nevertheless Agrez teaches:
the processor to estimate magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT (See Pg. 1347, paragraph 1: To estimate parameters of the time-dependent signals, containing any periodicity, it is most suitable to use a transformation of the signal in the frequency domain. For sampled signals, discrete Fourier transformation (DFT) is generally used. The basic parameters of periodicity are frequency of the energy kernel fm, amplitude of the frequency main lobe Am, and phase ϕm.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan wherein the processor to estimate magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT such as that of Agrez. Fan and Agrez are analogous to the instant application, as 

Regarding claim 81. Fan teaches:
A computer readable medium having executable instructions stored thereon which, when executed by an apparatus for Dynamic State Estimation, DSE, of an operational state of a generator in a power system (See Fig. 16. Col. 3, lines 45-48. Computing device(s) 1003. State estimation for a synchronous generator model.), cause the apparatus to: 
receive measured voltage and current analog signals associated with the generator (See Col. 1, lines 26-34. Phasor measurement units … provide voltage and current phasors as well as frequency.); 
sample the received measured signals to voltage and current discrete signals (See Col. 1, lines 26-34. High density sampling rate up to 60 Hz.); 
calculate a power variable and associated power variance based on the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable (See Fig. 5, Fig. 8, Fig. 11; Col. 10, Equation (19); and Col. 10, lines 45-59. Mechanical power input (Pm). P is the co-variance matrix of the state variables, … and P0 is the initial estimate of the co-variance matrix P. Q is the co-variance matrix of the process noise.); and 
estimate the dynamic state of the generator using at least a subset of the estimated magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances for each variable, and the calculated power variable and the associate power variance using a state estimator (See Fig. 5; Col. 4, lines 5-20; Equations (1)-(2); and Col. 10, lines 23-25. δ(t) is the rotor angle. X(t) is the vector of state variables, v(t) is the vector of input variables, ω(t) is additive measurement noise. Co-variance of Pxk. PMU data for V, θ, P, and Q can be used as an input-output for Kalman filtering.).
Fan is silent as to the language of:
estimate magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT.
Nevertheless Agrez teaches:
estimate magnitude, phase and frequency variables of the voltage and current, as well as associated voltage and current variances, respectively, for each variable, using the discrete voltage and current signals as an input in a Discrete Fourier Transform, DFT (See Pg. 1347, paragraph 1: To estimate parameters of the time-dependent signals, containing any periodicity, it is most suitable to use a transformation of the signal in the frequency domain. For sampled signals, discrete Fourier transformation (DFT) is generally used. The basic parameters of periodicity are frequency of the energy kernel fm, amplitude of the frequency main lobe Am, and phase ϕm.).
(See Pg. 1347, para. 1). One of ordinary skill would have been motivated to modify Fan, because a discrete Fourier transform was known to be most suitable for estimating magnitude, phase, and frequency of the voltage and current, as recognized by Agrez.

Claims 63-64, 67-68, and 70-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (U.S. Patent No. 10,103,666) in view of Agrez (Agrez, Dusan. "Improving phase estimation with leakage minimization." IEEE Transactions on Instrumentation and Measurement 54.4 (2005): 1347-1353.) as applied to claim 1 above, and further in view of Singh (Singh, Abhinav Kumar. Decentralized estimation and control for power systems. Diss. Imperial College London, 2014.).

Regarding claim 63. Fan and Agrez are silent as to the language of:
The method of claim 62, 

Nevertheless Singh teaches:
wherein the estimating the dynamic state of the generator is based on, at least in part, estimating a relative angle as a difference between a rotor angle and the estimated voltage phase (See Page 114, Paragraph 2: reference angle αi = (δi – θi). Rotor angle (δ), stator voltage phase (θ).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the estimating the dynamic state of the generator is based on, at least in part, estimating a relative angle as a difference between a rotor angle and the estimated voltage phase such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Singh teaches, “But doing this would require the knowledge of rotor angle of the reference machine (or worse, the knowledge of rotor angles of all the machines, in case of δCOI ) at each decentralized location, and would therefore defeat the purpose of decentralization. A way of dealing with this problem is by defining a new state αi = (δi − θi). As δi and θi have a common reference angle, it gets cancelled in the definition of αi.” (See Page 114, paragraph 2). One of ordinary skill would have been motivated to modify Fan and Agrez, because using a relative angle would help to decentralize the state model of the generator, as recognized by Singh.

Regarding claim 64. Fan and Agrez are silent as to the language of:
The method of claim 63, 
wherein the estimating the relative angle further comprises estimating the relative angle according to                 
                    ∆
                    
                        
                            
                                
                                    α
                                
                                ˙
                            
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                            -
                            
                                
                                    f
                                
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    
                
            , where α is the difference between the rotor angle and the estimated voltage phase, ω is rotor speed and fV is the frequency variable of the voltage of the ith generator.
Nevertheless Singh teaches:
wherein the estimating the relative angle further comprises estimating the relative angle according to                 
                    ∆
                    
                        
                            
                                
                                    α
                                
                                ˙
                            
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                            -
                            
                                
                                    f
                                
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    
                
            , where α is the difference between the rotor angle and the estimated voltage phase, ω is rotor speed and fV is the frequency variable of the voltage of the ith generator (See Page 114, Equation (5.5): 
    PNG
    media_image4.png
    34
    270
    media_image4.png
    Greyscale
.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the estimating the relative angle further comprises estimating the relative angle according to                 
                    ∆
                    
                        
                            
                                
                                    α
                                
                                ˙
                            
                        
                        
                            i
                        
                    
                    =
                    
                        
                            
                                
                                    ω
                                
                                
                                    i
                                
                            
                            -
                            
                                
                                    f
                                
                                
                                    V
                                
                                
                                    i
                                
                            
                        
                    
                
            , where α is the difference between the rotor angle and the estimated voltage phase, ω is rotor speed and fV is the frequency variable of the voltage of the ith generator such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Singh teaches, “But doing this would require the knowledge of rotor angle of the reference machine (or worse, the knowledge of rotor angles of all the machines, in case of δCOI ) at each decentralized location, and would therefore defeat the purpose of decentralization. A way of dealing with this problem is by defining a new state αi = (δi − θi). As δi and θi have a common reference angle, it gets cancelled in the definition of αi.” (See Page 

Regarding claim 67. Fan teaches:
The method according to claim 62, 
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the voltage and estimated frequency of the voltage (See Col. 10, lines 23-40. PUM data for V, θ, P, and Q can be used as input-output for Kalman filtering. A simplifying assumption can also be made where the frequency measured at the generator terminal bus is equivalent to the rotor speed (w) in per unit. Voltage magnitude (Vg).).
Fan and Agrez are silent as to the language of:
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated the estimated magnitude of the current.
Nevertheless Singh teaches:
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated the estimated magnitude of the current (See Page 66, paragraph 2. It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs. Current magnitude (I).).


Regarding claim 68. Fan teaches:
The method according to claim 67, 
wherein the estimated magnitude of the voltage (See Col. 15: lines 27-35: The UKF method uses voltage magnitude … as inputs.) and the estimated frequency of the voltage (See Col. 15: lines 27-35: Frequency.) and associated voltage variances (See Col. 4, lines 5-20: v(t) is the non-additive process noise, and w(t) is the additive measurement noise.) are inputs to the state estimator (See Col. 15: lines 27-35: Unscented Kalman filter.), and 
the calculated power (See Col. 15: lines 27-35: reactive power … as outputs.) and power variances (See Col. 4, lines 5-20: v(t) is the non-additive process noise, and w(t) is the additive measurement noise.) are provided as an algebraic equation and are given as measurement inputs to the state estimator (See Col. 10, lines 23-45. Equation (20): 
    PNG
    media_image5.png
    65
    218
    media_image5.png
    Greyscale
.).

wherein the estimated magnitude of the voltage and the estimated frequency of the voltage and associated voltage variances are utilized as pseudo-inputs, and are provided in differential equations of the state estimator, and the estimated magnitude of the current and associated current variances are provided as an algebraic equation and are given as measurement inputs to the state estimator.
Nevertheless Singh teaches:
wherein the estimated magnitude of the voltage (See Pages 66-70. if V and θ are treated as inputs, rather than as measurements.) and the estimated frequency of the voltage (See Page 16: f … frequency of the phase of the stator voltage.) and associated voltage variances (See Page 68, paragraph 4: zi(k-1) is its noise.) are utilized as pseudo-inputs (See Pages 66-70: pseudo-inputs.), and 
are provided in differential equations of the state estimator (See Pages 66-70: Equation (3.39): u ′ i (k − 1) acts as a pseudo-input vector and zi(k − 1) is its noise.), and 
the estimated magnitude of the current (See Pages 66-70: I and φ are treated as outputs (i.e. as normal measurements).) and associated current variances (See Page 70, paragraph 1: the output noise vector wi) are provided as an algebraic equation and are given as measurement inputs to the state estimator (See Pages 66-70: Equation (3.46) and Equation (3.48).).
Singh discloses the claimed invention except for wherein the estimated magnitude of the voltage and the estimated frequency of the voltage are inputs to the state estimator and the estimated magnitude of the current and the calculated power are given as measurement (See Page 66, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the estimated magnitude of the voltage and the estimated frequency of the voltage and associated voltage variances are inputs to the state estimator, and are utilized as pseudo-inputs, and are provided in differential equations of the state estimator, and the estimated magnitude of the current and the calculated power and associated current and power variances are provided as an algebraic equation and are given as measurement inputs to the state estimator such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Singh teaches, “If it is provided that none of the dynamic states are directly measured, a centralized state estimation scheme would require real-time information about all system-wide disturbances, besides an information of line parameters, parameters for all the generation units and system-wide PMU measurements. Obtaining such real-time information is practically not feasible. A decentralized scheme of estimation is the only practical alternative” (See Page 66, paragraph 1). One of ordinary skill would have been motivated to modify Fan and Agrez, because using the known technique of using pseudo-inputs to input 

Regarding claim 70. Fan teaches:
The method according to claim 62, 
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated the estimated frequency of the current and the estimated magnitude of the voltage (See Col. 15, lines 27-35: Voltage magnitude, frequency.).
Fan and Agrez are silent as to the language of:
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current.
Nevertheless Singh teaches:
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current (See Page 66, paragraph 2. It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs. Current magnitude (I).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. One of ordinary skill 

Regarding claim 71. Fan teaches:
The method according to claim 70, 
wherein the estimated frequency of the current is input to the state estimator (See Col. 15, lines 27-35: Frequency. Unscented Kalman filter.), and 
the estimated magnitude of the voltage and the calculated power and associated voltage and power variances (See Col. 15, lines 27-35; and Col. 1, lines 12-16. The UKF method uses voltage magnitude and active power measurements as inputs. ω(t) is additive measurement noise.) are represented as an algebraic equation (See Col. 10, lines 23-45. Equation (20): 
    PNG
    media_image5.png
    65
    218
    media_image5.png
    Greyscale
.)  and is given as a measurement input to the state estimator (See Col. 15, lines 27-35. The UKF method uses voltage magnitude and active power measurements as inputs.).
Fan and Agrez are silent as to the language of:
wherein the estimated magnitude of the current and associated current variances are inputs to the state estimator and are used in differential equations of the state estimator.
Nevertheless Singh teaches:
wherein the estimated magnitude of the current (See Pages 66-70: I and φ become the inputs.) and associated current variances are inputs to the state estimator and are used in (See Pages 66-70: Equation (3.39): u ′ i (k − 1) acts as a pseudo-input vector,  zi(k-1) is its noise.).
Singh discloses the claimed invention except for wherein the estimated magnitude of the current and the estimated frequency of the current are inputs to the state estimator and the estimated magnitude of the Voltage and the calculated power are given as measurement inputs to the state estimator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute stator voltage phase for frequency of the voltage and stator current phase for power, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950). Further Singh teaches, “It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs” (See Page 66, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the estimated magnitude of the current and associated current variances are inputs to the state estimator and are used in differential equations of the state estimator such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Singh teaches, “If it is provided that none of the dynamic states are directly measured, a centralized state estimation scheme would require real-time information about all system-wide disturbances, besides an information of line parameters, parameters for all the generation units and system-wide PMU measurements. Obtaining such real-time information is practically not feasible. A decentralized scheme of estimation is the only practical alternative” (See Page 66, paragraph 1). One of ordinary skill would have been motivated to modify Fan and Agrez, because using the known technique of using pseudo-inputs to input estimates into a state estimate model would help to decentralize the state estimation, as recognized by Singh.

Regarding claim 72. Fan teaches:
The method according to claim 62, 
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the voltage, and the estimated frequency of the voltage (See Col. 15, lines 27-35: Voltage magnitude. Frequency.).
Fan and Agrez are silent as to the language of:
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current (See Page 66, paragraph 2. It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs. Current magnitude (I).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. One of ordinary skill would have been motivated to modify Fan and Agrez, because simple substitution of one 

Regarding claim 73. Fan teaches: 
The method according to claim 72, 
wherein the estimated magnitude of the voltage and associated voltage variances are inputs to the state estimator (See Col. 15, lines 27-35; and Col. 4, lines 12-16. Voltage magnitude. Additive measurement noise (ω(t)). Unscented Kalman filter.) and are used in differential equations of the state estimator, and 
the estimated frequency of the voltage and the calculated power and associated voltage and power variances (See Col. 15, lines 27-35; and Col. 4, lines 12-16. Reactive power and frequency. Additive measurement noise (ω(t)).) are represented as an algebraic equation (See Col. 10, lines 23-45. Equation (20): 
    PNG
    media_image5.png
    65
    218
    media_image5.png
    Greyscale
, fk = wk.) and is given as a measurement input to the state estimator (See Col. 15, lines 27-35. Unscented Kalman filter.), wherein the calculated power is reactive power (See Co. 15, lines 27-35: reactive power.).
Fan and Agrez are silent as to the language of:
wherein the estimated magnitude of the voltage and the estimated magnitude of the current and associated voltage and current variances are used in differential equations of the state estimator.
Nevertheless Singh teaches:
(See Page 66. Voltage magnitude (V), and Current magnitude (I).) and associated voltage and current variances are used in differential equations of the state estimator (See Pages 66-70: Equation (3.39): ui(k-1) acts as the pseudo-input vector and zi(k-1) is its noise.).
Singh discloses the claimed invention except for wherein the estimated magnitude of the voltage and the estimated magnitude of the current are inputs to the state estimator and the estimated frequency of the Voltage and the calculated power are given as measurement inputs to the state estimator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute stator voltage phase for frequency of the voltage and stator current phase for power, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950). Further Singh teaches, “It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs” (See Page 66, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the estimated magnitude of the voltage and the estimated magnitude of the current and associated voltage and current variances are used in differential equations of the state estimator such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Singh teaches, “If it is provided that none of the dynamic states are directly measured, a centralized state estimation scheme would require real-time information about all system-wide disturbances, besides an information of line parameters, parameters for (See Page 66, paragraph 1). One of ordinary skill would have been motivated to modify Fan and Agrez, because using the known technique of using pseudo-inputs to input estimates into a state estimate model would help to decentralize the state estimation, as recognized by Singh.

Regarding claim 74. Fan teaches:
The method according to claim 62, 
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated frequency of the current and the estimated magnitude of the voltage (See Col. 15, lines 27-35: Voltage magnitude. Frequency.).
Fan and Agrez are silent as to the language of:
wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current (See Page 66, paragraph 2. It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs. Current magnitude (I).).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the subset of the estimated magnitude, phase and frequency variables of the voltage and current is the estimated magnitude of the current such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references 

Regarding claim 75. Fan teaches:
The method according to claim 74, 
wherein the estimated frequency of the current is input to the state estimator (See Col. 15, lines 27-35: Frequency. Unscented Kalman filter.), and 
the estimated magnitude of the voltage and the calculated power and associated voltage and power variances (See Col. 15, lines 27-35; and Col. 1, lines 12-16. The UKF method uses voltage magnitude and active power measurements as inputs. ω(t) is additive measurement noise.) are represented as an algebraic equation (See Col. 10, lines 23-45. Equation (20): 
    PNG
    media_image5.png
    65
    218
    media_image5.png
    Greyscale
.)  and is given as a measurement input to the state estimator (See Col. 15, lines 27-35. The UKF method uses voltage magnitude and active power measurements as inputs.).
Fan and Agrez are silent as to the language of:
wherein the estimated magnitude of the current and associated current variances are inputs to the state estimator and are used in differential equations of the state estimator.
Nevertheless Singh teaches:
(See Pages 66-70: I and φ become the inputs.) and associated current variances are inputs to the state estimator and are used in differential equations of the state estimator (See Pages 66-70: Equation (3.39): u ′ i (k − 1) acts as a pseudo-input vector,  zi(k-1) is its noise.).
Singh discloses the claimed invention except for wherein the estimated magnitude of the current and the estimated frequency of the current are inputs to the state estimator and the estimated magnitude of the Voltage and the calculated power are given as measurement inputs to the state estimator. It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute stator voltage phase for frequency of the voltage and stator current phase for power, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950). Further Singh teaches, “It must be noted here that this representation is not unique, and the DAEs can be rearranged in such a way that V and θ become the outputs, and I and φ become the inputs” (See Page 66, paragraph 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fan and Agrez wherein the estimated magnitude of the current and associated current variances are inputs to the state estimator and are used in differential equations of the state estimator such as that of Singh. Fan, Agrez, and Singh are analogous to the instant application, as all of the references are directed to the same field of endeavor of analyzing electrical signals. Singh teaches, “If it is provided that none of the dynamic states are directly measured, a centralized state estimation scheme would require real-time information about all system-wide disturbances, besides an information of line parameters, parameters for all the generation units (See Page 66, paragraph 1). One of ordinary skill would have been motivated to modify Fan and Agrez, because using the known technique of using pseudo-inputs to input estimates into a state estimate model would help to decentralize the state estimation, as recognized by Singh.

Allowable Subject Matter
Claims 69 and 77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 69 would be allowable for disclosing:
The method according to claim 68, 
wherein the differential equations are represented as

    PNG
    media_image6.png
    43
    647
    media_image6.png
    Greyscale
, where x is a column vector of a state, k=(k−1), T0 is a sampling period in seconds, g is a discrete form of a differential function, u is a column vector of pseudo-inputs, w is a column vector of noise, i is the ith generation unit, and k is the kth sample and the algebraic equation is represented as

    PNG
    media_image7.png
    97
    635
    media_image7.png
    Greyscale
, 
e denotes active electrical-power output of a machine, I and Im represents an analogue stator current and its magnitude, respectively, Vd and Vq represents d-axis and q-axis stator voltages, respectively, Id and Iq represents d-axis and q-axis stator currents, respectively.
	Singh (Singh, Abhinav Kumar. Decentralized estimation and control for power systems. Diss. Imperial College London, 2014.), discloses wherein the differential equations are represented as 
    PNG
    media_image6.png
    43
    647
    media_image6.png
    Greyscale
 (See Page 68, Equation (3.39)). However, Singh fails to disclose the model represented by the algebraic equation:  
    PNG
    media_image7.png
    97
    635
    media_image7.png
    Greyscale
. This model is derived using different starting criteria than that shown in Singh and would not be obvious to a person of ordinary skill in the art at the time of filing.

Claim 77 would be allowable for disclosing:
The method according to claim 62, 
wherein the estimation of the magnitude, phase and frequency variables of the voltage and current, as well as associated variance for each variable further comprises estimating according to

    PNG
    media_image8.png
    284
    788
    media_image8.png
    Greyscale

where Y denotes a sinusoidal signal with harmonics and noise, h is a window function, Z is a DFT of the product of Y and h, f is a frequency of Y's fundamental component in Hz, Ym is a magnitude of Y's fundamental component, fs is a sampling frequency for DFT in Hz, N is a total number of samples for finding DFT, CRB is a Cramer-Rao bound, a denotes standard deviation with σ2 as its variance, θ denotes a phase in Y's fundamental component, and f0 denotes a voltage base value in Hz.
Agrez (Agrez, Dusan. "Improving phase estimation with leakage minimization." IEEE Transactions on Instrumentation and Measurement 54.4 (2005): 1347-1353.) discloses, the same base model on which the above equation are based on. However, Agrez and Applicant make different assumption when deriving the equations for calculating the magnitude, phase, and frequency of the current and voltage.
Luo (Luo, Jiufei, et al. "Generalization of interpolation DFT algorithms and frequency estimators with high image component interference rejection." EURASIP Journal on Advances in Signal Processing 2016.1 (2016): 1-11.) discloses, the same base model and method for deriving magnitude, phase, and frequency of the current and voltage as Agrez.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551.  The examiner can normally be reached on Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863